Per Curiam. Appellant Damien Echols was found guilty of three counts of capital murder and was sentenced to death on each of the three counts. His attorneys filed the record, abstracts, and briefs with the assignments of error including both the guilt-innocence and the penalty phases of the trial. Echols, acting pro se, filed a motion requesting that this court consider only the guilt-innocence points of appeal and not the arguments involving the death penalty. On July 17, 1995, we remanded the matter to the trial court for a determination of whether appellant had been advised by counsel of the consequences of abandoning the points of appeal concerning the death penalty and whether appellant was competent to make a rational decision about abandoning the death penalty arguments. Echols v. State, 321 Ark. 497, 902 S.W.2d 781 (1995).  Appellant has now filed a motion to withdraw his request that we not consider the death penalty issues and asks us to proceed with the full appeal. The Attorney General, in response, asks that we not yet recall the case, but instead asks that we leave the remand in effect for a factual determination by the trial court of appellant’s competency, for the reason that the “development of such a record will best protect the interests of the appellant and the State in future proceedings.” The response has merit. Thus, we leave the remand in effect and will proceed with the appeal when the trial-court certifies its findings to us.